Citation Nr: 1703255	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from March 1978 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

These matters were previously before the Board in March 2015 when the Board denied the Veteran's claims.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court vacated the Board's March 2015 denial with regard to these two issues and remanded them for further action.  (The issues which the Board had remanded in March 2015 were not affected by the Court's Order.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of service connection for bilateral pes planus.  A May 2008 VA examiner opined that "it is not likely [that the Veteran's] back is related to either . . . .his knees or his feet, but rather a natural occurring phenomenon . . . not likely related to [his back strain in the service 30 years ago].  In a January 2012 addendum, the examiner opined that the Veteran's "knee and back conditions are not likely related to service by either cause or aggravation".  In a March 2012 addendum the examiner stated that "since [the Veteran's] service was so long ago it is less likely than not that his knee and back conditions are related to service."

A March 2014 VA examiner opined that the Veteran's arthritis of the spine and knees is "part of the normal aging process and not caused or aggravated by service connected pes planus".  The examiner concluded that the Veteran had "multiple risk factors for degenerative arthritis to include history of tobacco use, morbid obesity, and age."

In its June 2016 decision, the Court found that the evidence, as noted above, did not include an adequate rationale as to why the Veteran's service-connected pes planus did not aggravate the Veteran's spine and/or bilateral knee disabilities.  Essentially, the Court found that the examiners' statements as to aggravation were "conclusory" and did not contain a reasoned medical explanation.

Based on the foregoing, the Board finds that a remand for a supplemental clinical opinion is warranted.  The 2008/2012 clinician, or the 2014 clinician, or another clinician if neither of them is reasonably available, should provide adequate rationale for the opinion that the Veteran's service-connected pes planus does not aggravate the Veteran's back and bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records, if any, from March 2015 to present for the Veteran's back, pes planus, and knees.

2.  Thereafter, obtain a supplemental opinion from the March 2014 VA medical examiner which provides an adequate rationale to the 2014 opinion that the Veteran's degenerative arthritis of the spine and knees was not aggravated by service-connected pes planus.  If the March 2014 examiner is unavailable, another appropriate medical provider should be requested to provide an opinion as to whether the Veteran's service-connected pes planus aggravated (permanently worsened) the Veteran's degenerative arthritis of the spine and knees, with examination only if deemed necessary by the opinion provider.  The clinician must support his/her conclusions with a medical analysis or rationale.  

3.  Thereafter, after taking any other development necessary, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




